Citation Nr: 0318906	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, whose death occurred in April 1999, served on 
active duty from January 1947 to February 1950 and from 
February 1952 to June 1970.  The appellant is the veteran's 
widow.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2001, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, for development.  Following the RO's 
attempts to complete the requested actions, the case was 
returned to the Board for further review.


REMAND

As part of the Board's May 2001 remand, a review of the 
entire record was to be undertaken by a VA pulmonary 
specialist in order to obtain a professional medical opinion 
as to the relationship, if any, between the veteran's 
service-connected asbestosis, and his fatal episode of 
pneumonia and/or cardiovascular disease, and in turn the 
cause of his ultimate demise.  Such a review was accomplished 
in January 2003, with the VA physician concluding that the 
cause of death was most likely related to residuals of a 
stroke with aspiration pneumonia.  The examiner opined that 
asbestosis did not contribute to the fatal episode of 
pneumonia or cardiovascular disease.  As well, it was 
determined that his asbestosis did not appear to have been 
the ultimate cause of death.  

Underlying the VA physician's conclusions in January 2003 was 
evidence that the veteran had a history of aspiration 
pneumonia and that the veteran was a high aspiration risk, 
leading such physician to suspect that the cause of the fatal 
pneumonia may have been recurrent aspiration.  It was, 
however, noted that there were no records of that incident or 
treatment notes in the days prior to the veteran's death, and 
that it might be helpful to obtain and review such records.

Notwithstanding the efforts of the VA physician in January 
2003 to offer a professional opinion based on the evidence 
then available, a review of the record indicates that the 
veteran's death in April 1999 occurred at Clackamas 
Rehabilitation & Specialty Care in Gladstone, Oregon.  Alas, 
no efforts have been made to date to obtain medical care 
received by the veteran during the period immediately prior 
to his death.  Such records, if available, may provide a 
basis for a more defined opinion as to the role, if any, of 
the veteran's asbestosis in causing or contributing to his 
untimely death and attempts to obtain same must be made in 
order to comply with the VA's duty-to-assist obligation.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Further input from 
the reviewing VA physician is also found to be in order.

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  Upon obtaining authorization from the 
appellant, the RO should obtain from the 
veteran's physician, J. O. Pentecost, 
D.O., 3574 S.E. Harold Court, Portland, 
Oregon 97202, and the nursing home, 
Clackamas Rehabilitation & Specialty 
Care, in Gladstone, Oregon, where the 
veteran resided prior to his death, 
records of all medical care administered 
to him during the 30-day period 
immediately prior to his death on April 
25, 1999.  Once obtained, such records 
should be made a part of the claims 
folder.  

2.  Thereafter, the claims folder in its 
entirety, to include any additional 
records obtained regarding medical care 
received by the veteran during the 30-day 
period prior to his death, should be 
returned to L. Siegal, M.D., at the VA 
Medical Center in Portland, Oregon, for 
further review of the claims folder and 
preparation of an addendum to her report 
of January 21, 2003.  A professional 
opinion, with supporting rationale, is 
requested as to each of the following:

(a)  Do the medical records, if 
any, obtained regarding 
treatment received by the 
veteran during the 30-day 
period prior to his death in 
any way change the conclusions 
previously recorded in January 
2003 relating to the veteran's 
asbestosis and its role in 
causing death or contributing 
to his fatal episode of 
pneumonia or cardiovascular 
disease.  If so, how?

(b)  Is it at least as likely 
as not that the veteran's 
circulatory collapse, 
septicemia, or lobar pneumonia 
was directly caused by his 
asbestosis?

(c)  Is it at least as likely 
as not that the veteran's 
circulatory collapse, 
septicemia, or lobar pneumonia 
underwent an increase in 
severity or was otherwise 
aggravated as a direct result 
of asbestosis.  If so, how? 

(d)  Is it at least as likely 
as not that the asbestosis was 
of such a nature and severity 
that it contributed 
substantially and materially to 
the veteran's death or 
otherwise aided or lent 
assistance to the production of 
his death?

(e)  Is it at least as likely 
as not that the asbestosis 
caused or aggravated (resulting 
in an increased level of 
severity) of the residuals of a 
cerebral vascular accident, due 
to atherosclerotic 
cardiovascular disease, which 
was noted on the death 
certificate as a contributory 
cause of the veteran's death, 
but unrelated to the primary 
causes?  

Use by Dr. Siegal of the 
italicized standard of proof in 
responding is required.

3.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, based on 
all of the evidence of record and all 
dispositive legal authority.  If the 
benefit sought on appeal continues to be 
denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental statement of the 
case and they should then be afforded a 
reasonable period in which to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to undertake needed evidentiary 
and procedural development and it is not the Board's intent 
to imply whether the benefit requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


